Case: 10-10683 Document: 00511476167 Page: 1 Date Filed: 05/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2011

                                       No. 10-10683                         Lyle W. Cayce
                                                                                 Clerk

NICHOLAS WIGGS,

                                                   Plaintiff - Appellant

v.

HOME DEPOT USA INC.,
doing business as The Home Depot,

                                                   Defendant - Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:08-CV-356


Before JONES, Chief Judge, and KING and BARKSDALE, Circuit Judges.
PER CURIAM:*
       This court has considered this appeal on the basis of the briefs, oral
argument, and pertinent portions of the record. Having done so, we find no
reversible error of fact or law and affirm for essentially the reasons stated by the
district court.
                                                                              AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.